Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


April 28, 2014
 
Mr. Harold R. Wolcott,
President and CEO
BSD Medical Corporation
2188 West 2200 South
Salt Lake City, Utah 84119


Dear Mr. Wolcott:


This Letter Agreement will set forth and confirm the agreement which has been
reached between you and BSD Medical Corporation (the “Company”) in regard to a
severance benefit, supplementary to those provided in the Employment Agreement,
dated as of May 22, 2013 between yourself and the Company (the “Employment
Agreement”), that will be paid to you by the Company in the event that you cease
to serve as the President and Chief Executive Officer of the Company. It is
specifically agreed that the severance benefit provided for in this Letter
Agreement will supersede the provisions of Section 6.5 of the Employment
Agreement and, in the event that there is a conflict between the terms of this
Letter Agreement and the Employment Agreement in regard to any severance benefit
due to you as the result of your ceasing to serve as the President and Chief
Executive Officer of the Company, the terms of this Letter Agreement shall
govern for all purposes.  All capitalized terms used in this Letter Agreement
which are not specifically defined herein will have the meanings assigned to
such terms in the Employment Agreement.


Our agreement in regard to the severance benefit contemplated by this Letter
Agreement is as follows:


1.  
Subject to the limitations set forth in paragraph 2 below, if you cease to serve
as the President and Chief Executive Officer of the Company for any reason
whatsoever (other than a termination by the Company for Cause), including
without limitation your voluntary election to cease service as the President and
Chief Executive Officer, either with or without cause, the Company will pay to
you (in the manner provided in Section 3 of this Letter Agreement) an amount
equal to your then current annual Base Salary, in addition to all portions of
your Base Salary due as of the effective date that you cease to serve as the
President and Chief Executive Officer of the Company (such amount is referred to
herein as the “Severance Benefit”). In addition to the Severance Benefit all
options and other incentive awards granted to you by the Company prior to the
date upon which you cease to serve as President and Chief Executive Officer
shall immediately vest and become fully exercisable in accordance with the terms
and conditions of the Company’s employee benefit plans.



2.  
You have agreed with the Company that if you elect to voluntarily terminate your
service as the President and Chief Executive Officer of the Company without Good
Reason (as provided in Section 6.4 of the Employment Agreement) before the first
to occur of either (a) the expiration of six (6) months from the date of this
Letter Agreement or (b) the selection by the Company of a qualified individual
to replace you as President and Chief Executive Officer, then you will not be
entitled to receive, and the Company shall not be obligated to pay to you, the
Severance Benefit provided by Paragraph 1 of this Letter Agreement. For the sake
of clarity, we have agreed that after the occurrence of the first to take place
of the conditions specified in subsections (a) or (b) of the immediately
preceding sentence, you will have the right to choose to voluntarily terminate
your service as President and CEO of the Company, for any reason, and to receive
the Severance Benefit.



 
 

--------------------------------------------------------------------------------

 
3.  
If and when the Severance Benefit becomes due and payable to you pursuant to the
terms of this Letter Agreement, such payment will be made by delivering to you,
within thirty (30) days of the date the Severance Benefit becomes due and
payable, a lump sum amount equal to one-half of the total Severance
Benefit.  The remaining one-half of the Severance Benefit will be paid to you in
six (6) equal monthly installments. The Severance Benefit will be paid to you
only upon your execution and delivery to the Company of a general release in the
form customarily required by the Company.



4.  
In consideration of your right to receive the Severance Benefit provided for by
this Letter Agreement, you have agreed that you will continue to serve as a
member of the Company’s Board of Directors until the end of your current term.
You have also agreed with the Company that, if requested to do so by the Board
of Directors you will stand for election by the Board of Directors to serve as
Chairman of the Board. As long as you are receiving Severance Benefit payments
from the Company, you will not participate in the Company’s standard
compensation plan for Board members. Thereafter, you will be eligible to
participate in such plan and, if you are elected Chairman of the Board, you will
receive such additional compensation as may be determined by the Board of
Directors acting in accordance with the By-Laws of the Company.



In the event that you concur that this Letter Agreement accurately and
completely sets forth the terms and conditions upon which you have been granted
the right to receive the Severance Benefit, please execute a copy of this Letter
Agreement in the space provided below, and return that signed copy to the
undersigned at your earliest convenience.


Sincerely,


/s/ Douglas P. Boyd            .
Douglas P. Boyd, Ph.D
Compensation Committee Chairman


Agreed and Accepted:




/s/ Harold R. Wolcott                    
Harold R. Wolcott




Dated: April 28, 2014
 
 
 
 
 
 
2

--------------------------------------------------------------------------------